Citation Nr: 1106490	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung condition 
(claimed as pneumonitis and bronchitis), to include as due to 
exposure to an herbicide agent.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from March 2006 and September 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied service connection for a lung condition 
(claimed as pneumonitis and bronchitis) and entitlement to a 
TDIU.

The Veteran testified at a June 2009 Travel Board hearing and was 
afforded a hearing before a decision review officer (DRO) in May 
2008; the hearing transcripts have been associated with the 
claims file.

In October 2009, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in a November 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and is therefore is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The competent and probative evidence does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed lung condition and his military service, and 
his lung condition is not a presumptive disorder for exposure to 
herbicides.

3.  The Veteran is service-connected only for posttraumatic 
stress disorder (PTSD), which is rated 70 percent disabling.

4.  The competent and probative evidence of record does not 
demonstrate that the Veteran's service-connected PTSD, alone, 
renders him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  A lung condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a lung 
condition, to include as due to herbicide exposure, as well as 
entitlement to TDIU.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As noted above, in October 2009, the Board remanded these claims 
and ordered the agency of original jurisdiction (AOJ) to provide 
the Veteran with VA examinations for his lung condition and TDIU 
claims, and associate reports of the examinations with his claims 
folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided with VA examinations for his lung condition and TDIU 
claims in March 2010, and reports of the examinations were 
associated with his claims folder.  The Veteran's claims were 
readjudicated via the November 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by letters 
mailed in October 2005 and April 2007, and notice with respect to 
the effective-date element of the claim, by letters mailed in 
March 2006 and April 2007.  Although the March 2006 and April 
2007 letters pertaining to the effective-date element of the 
claim were provided after the initial adjudication of the lung 
condition claim, the Board finds that the Veteran has not been 
prejudiced by the timing of these letters.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the AOJ 
and AMC readjudicated the Veteran's claim in January 2007, 
September 2007, May 2008, January 2009, and November 2010 SSOC's.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes statements from the Veteran 
and other individuals, service treatment records, as well as VA 
and private treatment records.  

A complete copy of the Veteran's service treatment records does 
not appear to be associated with the claims folder.  A January 
2006 Personnel Information Exchange System (PIES) response 
indicates that an extensive search for these records was 
conducted but was unable to locate the records.  The National 
Personnel Records Center (NPRC) therefore concluded that the 
records do not exist or that NPRC does not have them and future 
efforts to locate them at NPRC would be futile.  The claims 
folder contains a July 2006 Formal Finding on the Unavailability 
of Federal Records (Additional Service Medical Records).  In July 
2006, the Veteran was informed of the efforts made to locate his 
service treatment records and that he could submit relevant 
documents in his possession.  While the NPRC was unable to locate 
the Veteran's service treatment records, the Board observes that 
the Veteran furnished some service treatment records to the RO.  
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Veteran was afforded VA examinations in March 2007, August 
2007, and March 2010.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was available during the March 2007 and March 2010 VA 
examinations, but was not available during the August 2007 VA 
examination.  However, such did not have an adverse effect on the 
adequacy of the examination.  Notably, as previously indicated, 
the examiner fully considered the Veteran's complaints, to 
include his psychiatric symptomatology.  A psychological 
examination was then performed that addressed all the relevant 
rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in June 
2009.

Accordingly, the Board will proceed to a decision.

Service connection for a Lung Condition 

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a 
presumption of service connection for certain disorders listed 
under 39 C.F.R. § 3.309(e).  These diseases are chloracne; type 
II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (defined as transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset); 
porphyria cutanea tarda; prostate cancer; respiratory cancers; AL 
amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2010). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for: hepatobiliary cancers; oral, 
nasal, and pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; leukemia (other 
than chronic lymphocytic leukemia); abnormal sperm 
characteristics and infertility; spontaneous abortion; neonatal 
or infant death and stillbirth in offspring of exposed 
individuals; low birthweight in offspring of exposed individuals; 
birth defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; neurobehavioral 
disorders (cognitive and neuropsychiatric); movement disorders, 
including Parkinson's disease and amyotrophic lateral sclerosis; 
chronic peripheral nervous system disorders; respiratory 
disorders; gastrointestinal, metabolic, and digestive disorders 
(changes in liver enzymes, lipid abnormalities, ulcers); immune 
system disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not specified.  
See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); see also 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

The Board notes that the evidence of record does not demonstrate 
complaints, treatment, or diagnosis of lung cancer.  On the 
contrary, the evidence of record documents treatment and 
diagnoses of chronic bronchitis with chronic obstructive 
pulmonary disease (COPD).  See, e.g., the March 2010 VA 
examination report.  As discussed above, certain diseases may be 
presumed to be related to exposure to herbicides under 38 C.F.R. 
§ 3.309(e) (2010); neither bronchitis nor COPD are one of the 
listed diseases.  Therefore, neither bronchitis nor COPD may be 
presumed to be related to herbicide exposure.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

As detailed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence of a disease or injury; and (3) evidence 
of a nexus between (1) and (2).  See Hickson, supra.

As to the first element-current disability, the medical evidence 
of record documents diagnoses of chronic bronchitis and COPD.  
See, e.g., the March 2010 VA examination report.  

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, the Veteran's available service 
treatment records show that he was treated for viral pneumonia in 
September 1966, with a left lower lobe infiltrate shown on X-
rays.  However, no chronic residuals were noted on his April 1969 
separation examination.  On the contrary, the first competent 
postservice evidence of a lung condition is dated in May 2005, 
when the Veteran sought treatment for a cough that had developed 
over the past three months.  See a VA treatment record dated in 
May 2005.  This was more than thirty years after the Veteran's 
discharge from active duty.  

The lack of time between service discharge and onset of 
disability does not in and of itself preclude establishing 
service connection for this disability if the competent evidence 
shows that the disability is related to an in-service event such 
as the Veteran's claimed in-service herbicide exposure.  In this 
regard, service personnel records confirm the Veteran's service 
in the Republic of Vietnam.  Furthermore, the Board presumes that 
the Veteran was exposed to herbicides during his service in 
Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2010).  

As discussed above, according to 38 C.F.R. § 3.309(e) (2010), 
certain diseases may be presumed to be related to exposure to 
herbicides; the Veteran's claimed disability, however, is not 
included in the above-indicated diseases associated with exposure 
to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2010).  VA 
treatment reports show that the Veteran has been diagnosed with 
chronic bronchitis and COPD; these are not presumptive conditions 
under 38 U.S.C.A. § 1116(b).  Therefore, the Veteran's lung 
condition may not be presumed to be related to herbicide 
exposure.  However, service connection based on direct causation 
may still be established pursuant to Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Turning to crucial Hickson element (3), medical nexus, the 
competent and probative evidence demonstrates that the Veteran's 
currently diagnosed chronic bronchitis and COPD are unrelated to 
his military service, to include herbicide exposure.  The only 
competent medical opinion of record concerning the issue of 
medical nexus is the report of the March 2010 VA examiner.  
Specifically, the VA examiner concluded, "[i]t is more likely 
than not that the [V]eteran's [COPD] and chronic bronchitis are 
due to a long history of smoking."  The examiner's rationale for 
his conclusion was based on his review of the Veteran's claims 
folder, which included the Veteran's in-service treatment for 
pneumonia and subsequent episodes of acute bronchitis and 
pneumonia.  However, the VA examiner stated that the Veteran has 
never had severe pneumonia that can cause severe episodes of 
pneumonia in the military or since have contributed significantly 
to his airway disease as the pneumonia would have caused a 
restrictive lung condition and, as the examiner noted in the 
examination report, the Veteran has an obstructive lung 
condition.  

The March 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  Additionally, the March 2010 VA 
examiner's opinion appears to be consistent with the Veteran's 
medical history, which is absent any symptomatology of a lung 
condition for several years after service.    

The Veteran has not submitted any competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that lay statements from the Veteran's sister, 
ex-wife, and B.C. have been submitted which document the 
Veteran's treatment for lung conditions, to include pneumonia and 
bronchitis, since discharge from service.  However, the Veteran 
and others, while entirely competent to report his symptoms both 
current and past (including coughing and dyspnea), have presented 
no competent evidence of a nexus between his lung condition and 
his military service, to include herbicide exposure.  In this 
regard, the Board finds that the Veteran, his sister, his ex-
wife, and B.C. as lay people are not competent to associate any 
of his claimed symptoms to a particular diagnosed disability such 
as COPD or bronchitis.  That is, they are not competent to opine 
on matters such as the etiology of the Veteran's current lung 
condition.  Such opinion requires specific medical training and 
is beyond the competency of the Veteran or any other lay person.  
In the absence of evidence indicating that the Veteran, his 
sister, his ex-wife, or B.C. have the medical training to render 
medical opinions, the Board must find that contentions from the 
Veteran, his sister, his ex-wife, and B.C. with regard to a 
medical nexus between the Veteran's lung condition and military 
service, to include herbicide exposure, to be of no probative 
value.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the statements 
offered by the Veteran, his sister, his ex-wife, and B.C. in 
support of his own claim are not competent evidence of a medical 
nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a lung condition continually since 
service.  However, the first postservice evidence of complaint 
of, or treatment for, a lung condition is dated in May 2005, when 
the Veteran sought treatment for a cough that had developed over 
the past three months.  See a VA treatment record dated in May 
2005.  This was more than thirty years after the Veteran left 
service in May 1969.  Furthermore, the Veteran's report at that 
time that his symptoms had begun 3 months prior contradicts any 
current assertion of a continuity of symptoms since service. 

While the Veteran is competent to report his lung condition over 
the years since service, the Board notes that a lung condition 
was not reported at the time of his service discharge.  Moreover, 
there is no competent medical evidence that the Veteran 
complained of or was treated for a lung condition for many years 
after his separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  

The Board finds any assertion by the Veteran that there has been 
a continuity of symptomatology dating to service is not credible 
in light of the objective findings noted above giving an onset of 
the disability well after his discharge from active service and 
the findings of the VA examiner who opined that the Veteran .  
Therefore, continuity of symptomatology since service is not 
demonstrated.   Accordingly, element (3), medical nexus, is not 
met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a lung 
condition, to include as due to herbicide agent.  The benefit 
sought on appeal is accordingly denied.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, disabilities resulting from 
common etiology or a single accident will be considered as one 
disability.  See 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be referred to the Director of 
Compensation and Pension Service for extraschedular 
consideration.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.

The Veteran is service-connected only for PTSD, evaluated as 70 
percent disabling.  He therefore meets the criteria for 
consideration under 38 C.F.R. § 4.16(a) (2010), as he is service-
connected for a single disability rated above 60 percent. 

The question thus becomes whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected PTSD.  
See 38 C.F.R. § 4.16(a) (2010).  For the reasons stated 
immediately below, the Board finds that although the Veteran's 
service-connected PTSD places limitations on his employment, 
these limitations are not such as to render him unable to secure 
and follow a substantially gainful occupation.

The Veteran is 63 years old.  He was last employed in May 2006 as 
a carpenter.  See the Veteran's claim for VA benefits.  He has 
evidently not been employed since.   As has been discussed above, 
the Veteran is service connected for PTSD, with a 70 percent 
disability rating assigned.  In and of itself, this is indicative 
of significant disability.

A VA psychological examination report dated in March 2007 
documented the Veteran's complaints of sleep, social, and 
occupational impairment as well as anxiety, depression, panic 
attacks, and appetite disturbance.  When discussing occupational 
impairment, the Veteran stated that he had been fired or quit on 
numerous occasions, and that he has missed many days of work 
because of his PTSD.  The VA examiner opined that "[the Veteran] 
might be able to return to doing some sort of work.  He does not 
seem overall to be unemployable, at least as it concerns his 
mental condition.  He may have difficulty working because of his 
severe physical condition."  The examiner's rationale for his 
conclusion was based on a review of the Veteran's claims folder 
as well as examination of the Veteran.    
In a subsequent VA psychological examination in August 2007 the 
Veteran stated to the VA examiner that although he was terminated 
from his previous employment due to his PTSD, he was able to work 
except for his physical problems.  Further, he stated that he had 
not worked since 2006 because of his medical problems, including 
prostate problems, hernia problems, and skin cancer.  Moreover, 
after examination of the Veteran, the VA examiner concluded that 
"[the Veteran] is not unemployable based on his service-
connected [PTSD] ... all of [the Veteran's] emotional and personal 
problems are not necessarily associated with PTSD and that he is 
not unemployable because of PTSD."     

Treatment records from the Vet Center dated from 2006 through 
2009 document the Veteran's treatment for PTSD and its impact on 
his occupational functioning.  Crucially, however, there is no 
indication in the treatment records as to whether the Veteran's 
PTSD specifically precludes him from obtaining substantially 
gainful employment.  

The Veteran was provided a VA psychological examination in March 
2010.  He continued his complaints of social and occupational 
impairment associated with his PTSD which included anhedonia, 
nightmares, reduced appetite, fatigue, and feelings of excessive 
guilt.  The Veteran also reported physical problems, including 
skin cancer which he said prevented him from working outdoors, as 
well as his lung condition and hernia repair surgery in 2007, 
which he indicated was the main reason that he stopped working in 
2006.  After examination of the Veteran, review of his claims 
folder, and consideration of the Veteran's medical history, the 
VA examiner concluded that "I find it less likely than not that 
the [V]eteran's [PTSD] would prevent him entirely from obtaining 
and maintaining gainful employment as a construction worker."  
The examiner's rationale for his conclusion was based on the 
Veteran's report that while he described being fired from or 
quitting numerous jobs in the past, he was able to maintain 
fairly steady employment until developing serious health 
conditions which caused him to withdraw from work for a time 
while he had surgery and recuperated.  The examiner also noted 
that "the [V]eteran's mood issues, sleep disturbance, and 
interpersonal detachment would likely have some negative impact 
on occupational functioning, but these issues do not prevent him 
from working entirely, particularly if he were to work in a 
setting where he did not require too much interpersonal 
interaction."  

The Board observes the Veteran's statements that his 
unemployability is due to his service-connected PTSD.  See, e.g., 
the Veteran's claim for VA benefits dated in April 2007.  
However, as discussed above, he also stated during the August 
2007 and March 2010 VA examinations that he stopped working in 
2006 mainly due to his hernia disability.  Moreover, the March 
2010 VA examination report indicates that the Veteran was able to 
maintain fairly steady employment until developing serious health 
conditions which caused him to withdraw from work.  Indeed, there 
is no objective evidence of record that the Veteran's service-
connected PTSD alone precludes him from employment.
 
Although the Board has taken the Veteran's statements concerning 
the impact of the service-connected PTSD into consideration, it 
finds that the Veteran's self- assessment is outweighed by the 
objective evidence of record, which as discussed above indicates 
that his PTSD does not render him unemployable.  Therefore, while 
not discounting the significant effect that the service-connected 
PTSD has on the Veteran's employability, the Board finds that 
this is adequately compensated at the currently assigned 70 
percent level.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose, supra.

Additionally, the Board observes that the competent and credible 
evidence of record demonstrates that the Veteran's nonservice-
connected enlarged prostate, skin cancer, and hernia are limiting 
factors in his functionality.  However, because only the impact 
of the Veteran's service-connected disabilities may be considered 
in determining his eligibility for TDIU, the impact of the 
Veteran's nonservice-connected disabilities on his employability 
will not be considered.

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
supporting evidence has been requested by VA, for example in the 
April 2007 VCAA letter.  It has not been forthcoming and does not 
appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is the 
claimant's responsibility to support a claim for VA benefits].

The competent and credible evidence of record thus shows that the 
Veteran's service-connected PTSD, while significantly limiting, 
does not prevent the Veteran from following substantially gainful 
employment.  

Referral to the Director of the Compensation and Pension Service 
for extraschedular consideration in TDIU claims only applies to 
those claims that do not meet the percentage standard set forth 
in 38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected PTSD meets the threshold requirement 
of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 4.16(b) does not 
have to be addressed by the Board in the instant case.  See 
Stevenson v. West, 17 Vet. App. 91 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. 
App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU rating 
in cases where § 4.16(a) does not apply"].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied. 










ORDER

Entitlement to service connection for a lung condition (claimed 
as pneumonitis and bronchitis), to include as due to exposure to 
an herbicide agent is denied.

Entitlement to TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


